                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

COMMONWEALTH OF PA                     :

                                       :
                                           CIVIL ACTION NO. 3:19-1401
      v.                               :
                                               (Judge Mannion)
ANTONELLO BOLDRINI,                    :

                                       :
            Defendant

                              MEMORANDUM
      Presently before the court is the pro se September 20, 2019 motion of
defendant Antonello Boldrini to withdraw his prior “Motion to Discontinue” the
case and to re-open his case. (Doc. 12). Boldrini’s Motion to Discontinue,
(Doc. 10), was previously construed by the court as a notice of voluntary
dismissal pursuant to Fed.R.Civ.P. 41(a)(1)(A)(I). Thus, on August 27, 2019,
the court closed Boldrini’s case. (Doc. 11).
      Prior to the filing of Boldrini’s Motion to Discontinue, (Doc. 10), Judge
Saporito, who was assigned this case for pre-trial matters, issued a Report on
August 22, 2019. In his Report, Judge Saporito properly found that Boldrini’s
pro se “Notice of Removal to Federal Court”, (Doc. 1), filed pursuant to 28
U.S.C. §1455, regarded two summary traffic citations issued to Boldrini by the
Pennsylvania State Police for exceeding the speed limit, should be remanded
to state court. (Doc. 9).
      Boldrini had been found guilty of both traffic citations by state
magisterial district judges, and he had a state court appeal pending in one of
the cases. Boldrini’s state court time to appeal his second conviction had not
lapsed at the time Judge Saporito issued his Report.
      In his Report, Judge Saporito discussed the grounds for removing a
criminal prosecution to federal court provided for in 28 U.S.C. §§1442, 1442a,
and 1443. He then found that Boldrini did not satisfy any of the substantive
criteria for removal of a criminal prosecution. Since the court concurs with
Judge Saporito’s analysis, it does not repeat it herein. (Doc. 9 at 6-8). Thus,
based on the Report, it was immanently clear that Boldrini’s Notice of
Removal of his traffic cases should be remanded to state court pursuant to 28
U.S.C. §1455(b)(4).1 See Pennsylvania v. Brown-Bey, 637 Fed.Appx. 686 (3d
Cir. 2016).
      On August 23, 2019, in response to Judge Saporito’s Report, Boldrini
filed his “Motion to Discontinue” his case stating that one of the traffic citations
was terminated on August 14, 2019 and paid, and that other citation was on
appeal. (Doc. 10). Thus, the court dismissed Boldrini’s case pursuant to



      1
      Title 28 U.S.C. §1455, which pertains to the procedure for removal of
criminal prosecutions, provides at (b)(4): “The United States district court in
which such notice is filed shall examine the notice promptly. If it clearly
appears on the face of the notice and any exhibits annexed thereto that
removal should not be permitted, the court shall make an order for summary
remand.”

                                         2
Fed.R.Civ.P. 41(a)(1)(A)(I), and the case was closed. (Doc. 11).
      In his instant motion, Boldrini seeks to withdraw his “Motion to
Discontinue” and re-open his case claiming that he was a “victim of the
abuse of power of [Judge Saporito] and [his] partner [Judge Mannion]”, and
that his decision to discontinue was “made under duress due to the threat of
[Judge] Saporito to consider [his] case a criminal case” and to “harass” him.
Boldrini further states that he accuses “Saporito & Mannion” “under the
RICO.”
      On the same day Boldrini filed his motion to re-open his case, he also
filed a Notice of Appeal to the Third Circuit seeking an order to set aside all
of the Orders Judge Saporito issued in his case as well as this court’s Order
dismissing his case. (Doc. 13). Boldrini also seeks the Third Circuit to re-open
his case and assign different judges to preside over it since he alleges that
Judge Saporito and the undersigned “conspired for the purpose of impeding,
hindering, obstructing, or defeating, in any manner, the due course of justice.”
      In Braun v. Gonzales, 2013 WL 1405946, *1 (D.Del. 2013), the court
explained:
      “Rule 41 has a set of procedures in place whereby a plaintiff may
      proceed with caution in refiling the complaint, as a way to
      discourage plaintiffs from repeatedly filing and voluntarily
      dismissing complaints in federal court.” Thomas v. Ramapo Coll.
      of New Jersey, 2011 WL 3206448, at *2 (D.N.J. July 27, 2011).
      When the Court granted Plaintiff’s motion to voluntarily dismiss
      the case, it removed the case from the Court’s docket. See Penn
      West Associates, Inc. v. Cohen, 371 F.3d 118, 132 (3d Cir. 2004).
      Plaintiff may not restore the case to the docket simply by moving

                                       3
             to reopen. Rather, Plaintiff must refile the complaint, assuming
             her claims are not time-barred. Id.
             Although Boldrini alleges that he filed his request to dismiss his case
under duress and threat by Judge Saporito, he offers no support to
substantiate his baseless allegations. Rather, Boldrini only relies upon the
Orders and the Report Judge Saporito issued in his case to support his
allegations and he claims that the threat of the Judge was to consider his
case a criminal case. However, as discussed above, Judge Saporito’s Report
recommending the remand of Boldrini’s case to state court was well-
reasoned, based on the law and was correctly determined. See Pennsylvania
v. Brown-Bey, supra.
             Accordingly, Boldrini’s “Motion to Withdraw Discontinue” and re-open
his case will be DENIED. Boldrini’s case will remain dismissed pursuant to the
court’s August 27, 2019 Order. (Doc. 11). An appropriate order will be
entered.


                                                S/Malachy E. Mannion
                                                MALACHY E. MANNION
                                                United States District Judge
Dated: October 9, 2019
19-1401-01




                                            4
